Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/958287 election filed 01/06/2022.     
Claims 1-14 have been examined and fully considered.
Election/Restrictions
Applicant’s election without traverse of Claims 1-14 in the reply filed on 01/06/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and those that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claim 1, applicant claims 1) a substrate layer, 2) a metal nanoparticle layer on top of the substrate, 3) a metal layer on top of the metal nanoparticle layer, and 4) a superhydrophobic layer on top of the metal layer. It is not 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 1-12 are rejected under 35 U.S.C. 103(a) as being obvious over LEBLANC in “Immobilization of gold nanoparticles for colourimetric detection of biofilms on surfaces” (as cited on IDS dated 06/26/2020) .
	With respect to Claim 1, LEBLANC et al.  teach of materials/immobilization strategies for surface enhanced Raman spectroscopy(Page xii—Table 3 & Page 27, Table 3, Page 6, paragraph 2, Page 26, 27). LEBLANC et al. further teach of using gold 
	In the instant invention—it seems applicant is claiming 5 possible layers of metal nanoparticles/metals. On Page 13, paragraph 2, LEBLANC specify deposition of 5 bilayers (meaning inlcluding  layers of gold nanoparticles)—and this reads on the instant invention as claimed. Though LEBLANC does not specifically call out that one layer has a material property of being “super hydrophobic,” nor of the claimed slight size difference in particle size between layers—it would be obvious to one of ordinary skill in the art that the taught structures are super hydrophobic since all the claimed same materials are used. With respect to the size differences between layers—it would have been obvious to one of ordinary skill in the art to make the layered structures as taught 
	With respect to Claim 2, LEBLANC et al. teach of particles density in the claimed range(Table 1).
	With respect to Claim 3, LEBLANC et al. teach of measuring static contact angle(Figure A1).
	With respect to Claim 4, LEBLANC et al. teach of the nanoparticles having a diameter of 1.1 nm(Page 65, first paragraph).
	With respect to Claim 5, LEBLANC et al. teach of measuring surface roughness(Figure 11, page 50 and associated description).
	With respect to Claim 6 , LEBLANC et al. teach of the surface functional groups being positively charged, and the gold particles being negatively charges(See Figure 1 c).
	With respect to Claim 7, LEBLANC et al. teach of surface modification with ammonium compounds and alkoxysilanes(Page 8 , last paragraph, &  Page 7, last paragraph).
	With respect to Claims 8 & 9, LEBLANC et al. teach of the surface functional groups being positively charged, and the gold particles being negatively charges(See Figure 1 c). LEBLANC et al. also teach of surface modification with ammonium compounds and alkoxysilanes(Page 8 , last paragraph, &  Page 7, last paragraph).
	With respect to Claim 10, LEBLANC et al. teach of the bilayer thicknesses being between 3 nm and 10 nm(Page 13, second to last paragraph).


2. Claims 13-14 are rejected under 35 U.S.C. 103(a) as being obvious over LEBLANC in “Immobilization of gold nanoparticles for colourimetric detection of biofilms on surfaces” (as cited on IDS dated 06/26/2020) in view of ZHANG in US 20070155021.

	With respect to Claim 13, LEBLANC et al. teach of the instant invention as showed in the above 103 rejection. LEBLANC Et al. do not teach of the use of silver nanoparticles, nor of them being coated on eachother, and also do not teach of analyzing urine with the silver and gold in addition to boronic acid with a thiol group.
	ZHANG et al. however is used to remedy this. ZHANG et al. teach of a SERS active particle having a metal-containing particle and a cationic coating on the metal-containing particle, wherein the SERS active particle carries a positive charge is disclosed. Also, a SERS active particle having a metal-containing particle and a non-metallic molecule, wherein the metal-containing particle is derivatized with the non-metallic molecule is disclosed. In addition, several methods of modifying the nanoparticles surfaces of a SERS active particle and of improving the interaction between the SERS active particle and an analyte are disclosed(abstract). ZHANG et al. further teach of the particles being silver and gold(paragraphs 0005-0006, 0010), of testing urine with the particles(paragraph 0029), and of using it in addition to boronic 








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797